DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,808,872 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation. 	
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  



Preliminary Amendment 
	Applicant’s preliminary amendment, filed February 4, 2021, has been entered and made of record.  Accordingly, the status of the claims is as follows: Claims 1, 5 and 6 are amended; claims 2-4 and 7-9 remain as originally patented; claims 10-16 are newly added.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b).  Claims 1, 2, 6 and 10 recite the limitation "the annular collar of the male connector" or “the male connector.”  There is insufficient antecedent basis for these limitations in the claims.  The male connector is recited in the preamble of claims 1 and 10, but it is not affirmatively recited.  As claims 3-5, 8 and 9 depend from claim 1 and claims 11-16 depend from claim 10, they are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al. (U.S. Patent No. 8,408,604).
In regard to claims 1, 3, 9 and 10, Yamada et al. teach a female quick connector 1 having an orifice into which a male pipe body 3 is inserted (see Figs. 1 and 23).  The quick connector 1 includes a second housing 30 with a housing body 31 and a retainer 41 (see Fig. 2).  The retainer 41 has a central hole for inserting the pipe body 3 therethrough and includes a retainer body 42 with an open seat member 43, a lower joining member 44, a first engagement portion 45, a second engagement portion 46, a guide portion 47 and a stopper 48 (see Figs. 4-6).  The open seat member 43 has a central hole 43a with dimensions capable of allowing the annular projection 3a of the pipe body 3 to pass through (see Figs. 5 and 9).  A checker 50 is slid in a push-in direction with respect to retainer 41 and when it is inserted, it extends along a transverse direction in the retainer 41 (see Figure 1).  Checker 50 includes an elastically deformable claw 51, another elastically deformable claw 52, a gap-intervening member 53, a guide portion 54 and a release portion 55 (see Figs. 13-15).  Claw 51 is formed in a C-shape that is capable of expanding diametrically by elastic deformation (see Figs. 13 and 15 and col. 12, lines 64-66).  On the two distal ends of claw 51 are projections 51a, 51b that are formed projections towards the inner side (see Fig. 15).  The claw 51 is expanded diametrically by an annular projection 3a on pipe body 3 towards an outside of the quick connector 1 (see col. 13, lines 8-12).  As can be seen in Figure 34, the projections 51a, 51b ultimately engage with the lower surface of the engagement portion 45 of retainer 41 (this is the locked state).  Accordingly, the lower surface of the engagement portion 45 constitutes a locking catch that engages with the projections 51a, 51b (locking hooks) when the checker 50 is fully inserted into the retainer 41.  Yamada et al. teach an initial state (prior to the pipe 3 insertion) where the projections 51a, 51b are positioned above the lower surface of the engagement portion 45 in the transverse direction and initially projected axially into the body of the retainer 41 of the quick connector 1 (see Fig. 22).  Yamada et al. teach several intermediate states showing the claw 51 being axially, radially and elastically deformed, but particularly show a third intermediate state where the projections 51a, 51b are at the same level as the lower surface of the engagement portion 45 of the retainer 41 (see Fig. 31).  Yamada et al. also teach an engagement confirmation completion state (closure position) where the projections 51a, 51b are below the lower surface 45 of the engagement portion 45 of the retainer 41 to as to prevent upward displacement of the projections 51a, 51b (see Fig. 34 and col. 17, lines 35-46).  
In regard to claims 2 and 11, checker 50 is comprised of claw 51 where claw 51 has two U-shaped forks: a first U-shaped fork formed by base portion 51c with a pair of elastically-deformable claws 52 having projections 52a, 52b on their distal ends and a second U-shaped fork forming a yoke with two branches having the projections 51a, 51b at their distal end (see Figs. 13-16).  The projections 51a, 51b extend in the transverse direction and the second U-shaped fork has an opening facing radially towards an inside of the orifice of the body of the quick connector (see Fig. 15).  The distal ends of the claws 52 have projections 52a, 52b on their distal ends and guide portions 54 are provided on the base portion 51c where the guide portions 54 engage with the annular projection 3a on the pipe body 3 (see Fig. 34).  With further respect to claim 3, Figure 34 shows that the lower surface of the engagement portion 45 of the retainer 41 is arranged in a clearance zone so that the projections 51a, 51b can move axially.  In regard to claims 4 and 12, Figure 14 shows that the projections 51a, 51b have retaining fingers that prevent the checker 50 from moving transversely.  In regard to claims 7 and 15, Figure 34 shows that when the checker 50 is fully inserted into the retainer 41, the checker is flush with an outside surface of the retainer 41.  According to Yamada et al., this allows the operator to verify that the pipe body 3 is surely coupled to the quick connector 1 (see col. 17, line 66 to col. 18, line 5).  Accordingly, as broadly as claimed, the “visual indicator” of the checker 50 sticking up from the retainer 41 is “masked” when the checker 50 is fully inserted into the retainer.  

Allowable Subject Matter
Claims 5, 6, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.  NOTE: Claims 1-16 are rejected under 25 USC 112(d), as set forth above.  


Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.
The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached on 571-272-77317731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				



/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conferees:  /JRJ/ and /GAS/



  



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,808,872; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.